Citation Nr: 1100909	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not diagnosed to have a seizure disorder in 
service including in conjunction with his episodes of syncope, is 
not currently diagnosed to have a seizure disorder, and does not 
contend that he currently experiences any episodes of syncope.

2.  The Veteran did not seek treatment for daytime somnolence and 
was not diagnosed to have a sleep disorder during service, and 
the evidence of record fails to support his theory that his 
currently diagnosed sleep apnea is attributable to a respiratory 
disorder that initially manifested in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for sleep apnea have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
June 2005, which advised the Veteran of the criteria for 
establishing service connection and which was sent prior to the 
initial adjudication of the Veteran's claims.  

As to the duty to assist, all treatment records identified by the 
Veteran as relevant were obtained.  The Veteran was also offered 
the opportunity to testify at a hearing before the Board, but he 
declined the offer.  The Veteran was afforded a medical 
examination and opinion to address the etiology of his claimed 
seizure disorder and diagnosed sleep apnea, during which the 
Veteran discussed his current symptomatology and reported his in-
service symptoms.  Thus, the Board finds that VA's duties to 
notify and assist have been met, and therefore there is no 
prejudice to the Veteran in adjudicating this appeal.



Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303(a) (2010).

Seizure Disorder

The Veteran contends that he was treated for a seizure disorder 
during service and should therefore be awarded service connection 
for this disability.

However, as enumerated above, a successful claim for service 
connection requires an initial finding of a current diagnosis of 
the claimed disability.   In that regard, the Board notes that 
the Veteran was treated during service for episodes of syncope, 
which his service treatment records reflect were precipitated by 
dizziness and blurred vision and were followed by a band-like 
headache.  The Veteran was hospitalized twice during service to 
determine the etiology of his reported episodes, which were 
initially thought to be symptoms of either a seizure disorder or 
hyperventilation.  However, after the Veteran's second in-service 
hospitalization and corresponding neurological and psychiatric 
evaluations, the Veteran was determined not to have a seizure 
disorder and was found to be experiencing the symptoms of a 
hyperventilation syndrome.  Similarly, the Veteran's separation 
physical examination report reflects that no neurological 
abnormalities were found.  

The Veteran's post-service treatment records also fail to reflect 
any currently diagnosed seizure disorder, and while in his 
submitted statements the Veteran has reported that he still 
occasionally experiences dizziness, the Veteran denied having 
experienced any "seizure" (syncope) episodes since his 
discharge from service during his October 2005 neurological 
examination performed for VA purposes.  Based on the Veteran's 
reported history and the examiner's neurological examination, the 
examiner diagnosed the Veteran to have seizures occurring in 1967 
of undetermined cause with no reoccurrence, noting no currently 
diagnosed seizure disorder.

Given the lack of any current diagnosis of a seizure disorder, 
the evidence fails to reflect the threshold finding that would 
allow a grant the Veteran's claim.   See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (holding that in the absence of proof 
of a present disability, there can be no valid claim).  
Accordingly, the Veteran's appeal of this issue is denied.
 
Sleep Apnea

The Veteran is seeking service connection for sleep apnea, which 
in his submitted statements he contends has existed since 
service.  The Veteran has recently reported that during service, 
he experienced late evening wheezing and chest congestion, as 
well as respiratory distress (hyperventilation), which he 
contends were the early manifestations of his currently diagnosed 
asthma and reactive airway disease, which he claims ultimately 
resulted in his currently diagnosed sleep apnea.

As discussed supra, the Veteran's service treatment records 
chronicle his episodes of hyperventilation resulting in syncope, 
as well as his diagnosis of hyperventilation syndrome.  However, 
during service, the Veteran did not report that these episodes 
were triggered by any respiratory distress; rather, he reported 
that they were precipitated by dizziness and blurred vision.  
Moreover, the Veteran's service treatment records do not document 
that the Veteran ever reported or was diagnosed to have any 
respiratory disorder during service, or that he ever reported 
daytime somnolence or was diagnosed with sleep apnea.  Likewise, 
no related abnormalities were noted during the physical 
examination performed in conjunction with the Veteran's 
separation from service.  

The Veteran's post-service treatment of record first notes a 
diagnosis of obstructive sleep apnea in October 2005.  (The 
Veteran's recent post-service treatment records also reflect a 
diagnosis of mild obstructive lung disease in February 2004 and 
asthma in July 2001, but none of the treatment records link the 
Veteran's respiratory disorders to his obstructive sleep apnea.)  

The Veteran's October 2005 examination for VA purposes also 
addressed the etiology of his currently-diagnosed sleep apnea.  
During the examination, the Veteran reported that his problems 
with sleep apnea probably began "several years ago," 
specifically reporting that he noted problems in 2004 following 
an episode of pneumonia at which time it was recommended that he 
undergo a sleep study, which revealed his sleep apnea.  Based on 
the Veteran's reports that he had sleep apnea for only several 
years prior to the time of the examination and his reports that 
he had no evidence of a sleep disorder during service, the 
examiner found that the Veteran's sleep apnea was not related to 
the Veteran's military service.  

As an aside, the Board acknowledges that the examiner did not 
review the Veteran's claims file in conjunction with the 
examination and before rendering her medical opinion; however, 
the examination report reflects that the examiner relied on the 
extensive medical history provided by the Veteran, and to the 
extent that the history provided by the Veteran varied from the 
medical history reflected in his claims file, the history 
provided by the Veteran was more favorable to the Veteran's 
claim.  Thus, the Board finds that the examiner's failure to 
review the Veteran's claims file when rendering her medical 
opinion is harmless, as the examiner relied on an extensive and 
more favorable medical history provided by the Veteran.

After reviewing the evidence of record, the Board concludes that 
the evidence does not warrant a grant of service connection.  The 
Veteran's service treatment records fail to reflect any evidence 
of his currently diagnosed sleep disorder, including any reports 
of daytime somnolence nor any reference to a sleep disorder.  
Moreover, to the extent that the Veteran contends that his sleep 
apnea is secondary to a respiratory disorder that initially 
manifested during service, the evidence of record also fails to 
support this theory of entitlement.  The Veteran had no 
documented respiratory complaints during service, including 
during his extensive treatment for a hyperventilation disorder.  
Moreover, the Veteran denied any asthma, shortness of breath, or 
pain or pressure in his chest during his separation medical 
history report, and no respiratory or sleep disorders were noted 
during the Veteran's separation physical examination.  Thus, the 
Veteran's current reports of experiencing respiratory problems in 
service are belied by his denial of experiencing those symptoms 
upon his separation from service, therefore undermining the 
credibility of his current reports.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005) (finding a history, provided by a veteran, 
that had varied over time was not credible).  Furthermore, the 
Veteran's post-service treatment records first reflect a 
diagnosis of asthma in 2000, approximately 30 years after 
service, see Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000) (holding that service connection may 
be rebutted by the absence of medical treatment for the claimed 
condition for many years after service), and none of the 
treatment of record links the Veteran's current sleep apnea to a 
respiratory disorder whose onset was in service.  

The Board acknowledges that the Veteran has stated that his sleep 
apnea is related to a respiratory disorder that initially 
manifested during service, see Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (a lay person is competent to report symptoms based 
on personal observation when no special knowledge or training is 
required), although, as referenced above, the credibility of the 
Veteran's current reports are undermined by his separation 
medical history report reflecting his denial of experiencing 
these symptoms during service.  Moreover, the Veteran's report 
that his documented hyperventilation during service was a symptom 
of his respiratory impairment is belied by his failure to report 
any respiratory distress when reporting his episodes of syncope, 
and the Veteran's extensive service treatment records exploring 
the symptoms and etiology of the Veteran's syncope failed to note 
or find any respiratory component.  (Rather, the Board notes that 
the Veteran's service treatment records suggest that the 
Veteran's hyperventilation syndrome had a psychological etiology, 
as the Veteran was noted to exhibit the most profound symptoms of 
his hyperventilation disorder when formalizing his wedding plans, 
and the Veteran was diagnosed with a passive-aggressive 
personality disorder in conjunction with the psychiatric 
evaluation performed in conjunction with efforts to determine the 
nature of his episodes of syncope.)  Furthermore, the Veteran, as 
a lay person, is not medically qualified to link his current 
sleep apnea to a respiratory disorder that began during service, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons, such as the Veteran, are not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation), and the Board 
notes the only medical opinion of record addressing the etiology 
of the Veteran's currently diagnosed sleep apnea fails to link 
the disorder to service.

Given the lack of any documented treatment for sleep apnea during 
service or for many years thereafter, the lack of any probative 
medical evidence to support the Veteran's theory that his current 
sleep apnea is attributable to a respiratory disorder that began 
during service, and the medical opinion of record failing to link 
the Veteran's current sleep apnea to service, the Board concludes 
that a basis for granting service connection for sleep apnea has 
not been presented.  Accordingly, the Veteran's appeal of this 
issue is denied.


ORDER

Service connection for a seizure disorder is denied.

Service connection for sleep apnea is denied.


REMAND

With regard to the Veteran's claim seeking service connection for 
GERD, the Veteran contends that he initially developed the 
symptoms of his currently diagnosed GERD during service.  The 
Board notes that the Veteran was afforded a VA examination and 
medical opinion to address the potential relationship between his 
currently-diagnosed GERD and service in November 2005.  The 
corresponding examination report reflects that after examining 
the Veteran and reviewing the Veteran's claims file, the examiner 
declined to link the Veteran's currently-diagnosed GERD to 
service, noting that the Veteran was only treated for 
gastrointestinal symptoms once during service, as reflected in a 
September 1966 service treatment record reflecting a diagnosis of 
gastritis, and that there were no other gastrointestinal-related 
service treatment records reflecting that the Veteran developed a 
chronic gastrointestinal condition during service.   The examiner 
found that this isolated instance of treatment of gastritis 
during service, coupled with the first diagnosis of GERD in 1999 
or 2000 (approximately 30 years after service), did not suggest 
that the Veteran's currently-diagnosed GERD was related to 
service.

However, the Board notes that a review of the Veteran's service 
treatment records reveals that in addition to the Veteran's 
treatment for gastritis in September 1966, the Veteran was 
afforded an upper gastrointestinal series and gall bladder series 
in June 1967 in conjunction with findings of tenderness in the 
epigastrium and the Veteran's reports of experiencing 
intermittent abdominal pain for several months prior to the time 
of this diagnostic testing.  Although the results of this 
diagnostic testing were deemed to be normal, this in-service 
treatment should be reviewed by the examiner in conjunction with 
an addendum medical opinion.  Furthermore, the Board notes that 
the Veteran's post-service treatment records related to his 
current gastrointestinal treatment also reflect complaints of 
epigastric and periumbilical abdominal pain, thereby suggesting 
that the Veteran's current gastrointestinal complaints are 
similar to those he experienced during service.  Finally, the 
Board acknowledges the Veteran's reports that his 
gastrointestinal symptoms manifested during service and have 
continued since his discharge from service, and that he treated 
his symptoms by ingesting antacids for many years before he 
sought medical treatment for his symptoms.

Therefore, given the information as set forth above, the 
Veteran's claims file should be returned to the examiner who 
conducted his November 2005 VA examination, if available, and the 
examiner should be asked to provide an addendum opinion to 
include consideration of the aforementioned June 1967 service 
treatment record.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be 
returned to the medical professional who 
performed the Veteran's November 2005 VA 
examination, if possible.  If this examiner 
is unavailable, the claims file should be 
reviewed by an appropriate VA medical 
professional.

The examiner is asked to review all of the 
relevant medical evidence of record, 
including the Veteran's in-service treatment 
for gastritis in September 1966 and upper-
gastrointestinal series and gall bladder 
series performed in June 1967 in conjunction 
with findings of tenderness in the 
epigastrium and the Veteran's report of 
intermittent abdominal pain for several 
months prior to the time of the diagnostic 
testing. The examiner should also review the 
Veteran's post-service treatment records 
reflecting gastrointestinal treatment and a 
current diagnosis of GERD and consider the 
Veteran's reports that while his GERD was not 
diagnosed for many years after service, he 
has experienced the symptoms of his GERD 
since service and self-medicated his symptoms 
by ingesting antacids.  The examiner should 
then opine whether the Veteran's currently 
diagnosed GERD had its onset in or is 
otherwise related to service.  If it is 
necessary to re-examine the Veteran to 
provide the requested opinion, that should be 
arranged.  
 
A complete rationale should be provided for 
any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.  

2.  Thereafter, the evidence should be 
reviewed, and the Veteran's claim should be 
re-adjudicated.  If the Veteran's claim 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


